12/15/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0583


                                      OP 20-0583


 BRANDON JAMES KILLAM,
                                                                         FILED
                                                                        DEC 1 5 2020
              Petitioner,                                            Bowen Greenvvood
                                                                   Clerk of Suprerne Court
                                                                      Stat.= of Montana
       v.
                                                                 ORDER
 JIM SALMONSEN,Acting Warden,
 MONTANA STATE PRISON

              Respondent.



       Representing himself, Brandon James Killarn has filed a Petition for a Writ of
Habeas Corpus with this Court, explaining that he may be due 489 days of credit for time
served, pursuant to § 46-18-403(1), MCA,from the Cascade County District Court(Cause
No. CDC-19-331). Upon review of his Petition, we deem it appropriate to require a
response. Therefore,
       IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate docurnentary exhibits.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner at his
last-filed address.
       DATLD this _15-/- day of December, 2020.